Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 5/4/2022 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10, and 31-32 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Eberspacher (US Pub No. 2007/0074755)
Regarding Claim 1, Eberspacher et al. teaches a solar panel, comprising: a substrate [516, 512, 511, and 514, Fig. 8, 0029, 0031] comprising: a front portion [516, and 512, Fig. 8, 0027] comprising:
an electrical insulation layer [516, Fig. 8, 0027]; and
a front face sheet layer [512, Fig. 8, 0027] bonded to the electrical insulation layer [516, Fig. 8, 0027]; and a back portion [511 and 514, Fig. 8, 0030-0031], wherein the front portion of the substrate and the back portion of the substrate are bonded together [Fig. 8], 
and wherein the back portion [511 and 514, Fig. 8, 0030-0031] comprises:
a honeycomb core layer [511, Fig. 8, 0030], wherein a channel is defined in the honeycomb core layer by a reduced inner surface of the honeycomb core layer [The plurality of 511 makes up multiple channels, and the surface area between 511 are the reduced inner surface] 
and one or more channel boundary portions of the honeycomb core layer that extend from the reduced inner surface toward the front face sheet layer [Fig. 8, each 511 form boundary portions that connects to front face sheet]
and a back face sheet layer [514, Fig. 8, 0031] bonded to the honeycomb core layer [511, Fig. 8, 0030]; and
a first wire [the wire connected to 812 and the solar cell 304A, Fig. 8, 0032] positioned at least partially in the channel, wherein the channel and at least a portion of the first wire in the channel are parallel with the electrical insulation layer, the front face sheet layer, and the back face sheet layer [The wire is shown to have a portion that is parallel to the electrical insulation layer, the front face sheet layer, and the back face sheet layer, Fig. 8]
	Regarding Claim 3, Eberspacher et al. is replied upon from the reasons given above,  Eberspacher et al. teaches wherein the first wire is positioned in the channel at least partially between the front face sheet layer and the reduced inner surface of the honeycomb core layer [Fig. 8, See rejection of claim 1].
	Regarding Claim 4, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the first wire is bonded to the front face sheet layer and the honeycomb layer [Fig. 8, wire connected to 812 to the solar cell 304A, Fig. 8, 0032].
	Regarding Claim 5, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the reduced inner surface of the honeycomb core layer is not in contact with the front face sheet layer [Fig. 3, 0026, the front face sheet layer can be attached to honeycomb with an solder or adhesive, resulting in front face sheet layer not being in direct contact with the honeycomb, meeting the limitation of the claim].
	Regarding Claim 7, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the one or more channel boundary portions of the honeycomb core layer are in contact with the front face sheet layer [Fig. 8, each of 511 are in thermal contact with front face sheet layer].
	Regarding Claim 8, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches further comprising a cell [304, Fig. 8, 0022] bonded to the electrical insulation layer [516, Fig. 8, 0027]
	Regarding Claim 9, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the first wire is connected to the cell [Fig. 8].
	Regarding Claim 10, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches further comprising a second wire [814 and wire connected to cell, Fig. 8, 0032] bonded to the electrical insulation layer [516, Fig. 8, 0027], the back face sheet layer [514, Fig. 8, 0031], or both [Fig. 8], wherein at least a portion of the first wire is substantially parallel to the substrate, and wherein the second wire is perpendicular to the first wire [Fig. 8].
	Regarding Claim 31, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the first wire is bonded directly to the front face sheet layer and the reduced inner surface of the honeycomb core layer [Fig. 8].
	Regarding Claim 32, Eberspacher et al. is replied upon from the reasons given above, Eberspacher et al. teaches wherein the one or more channel boundary portions comprise a first channel boundary portion and a second channel boundary portion with the reduced inner surface positioned therebetween, and wherein the first wire extends from the first channel boundary portion to the second channel boundary portion [the wire connected to 812 and cell 304A in figure 8, show the wire in one channel boundary portion, and then to a second channel boundary portion of the reduced inner surface]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726